Proceeding against land of decedent for assets.
The executor and trustee of the estate of W. J. Stimson, deceased, brings this proceeding, by petition duly filed before the clerk of the Superior Court of Iredell County, for license to sell land of decedent in order to make assets to pay debts and costs of administration.
The defendant is made a party because he is a judgment creditor of the petitioner, individually, who is one of the devisees under the will of the deceased.
From judgment ordering land to be sold the defendant appeals, assigning errors.
Whether judgment creditor of heir or devisee is necessary or proper party to proceeding against decedent's land for assets is *Page 356 
not before us for decision. See Linker v. Linker, ante, 351; Battle v.Duncan, 90 N.C. 546; Byrd v. Byrd, 117 N.C. 523, 23 S.E. 324. Conceding that, upon proper allegations, such judgment creditor is presently entitled to be heard, Wadford v. Davis, 192 N.C. 484,135 S.E. 353, nevertheless it appears that here he has offered no evidence to support his allegations of fraud or collusion, and his exceptive assignments of error point only to matters available to a coheir or codevisee. Finger v. Finger, 64 N.C. 183.
The record as presented requires no disturbance of the judgment.
No error.